FILED
OPINION ON REHEARING                                                      Jul 06 2020, 8:25 am

                                                                               CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




APPELLANT PRO SE                                            ATTORNEYS FOR APPELLEE
David Pannell                                               Curtis T. Hill, Jr.
Pendleton, Indiana                                          Attorney General of Indiana

                                                            Natalie F. Weiss
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana


                                             IN THE
     COURT OF APPEALS OF INDIANA

David Pannell,                                              July 6, 2020
Appellant-Plaintiff,                                        Court of Appeals Case No.
                                                            19A-PL-938
        v.                                                  Appeal from the LaPorte Superior
                                                            Court
Bessie E. Leonard,                                          The Honorable Richard R.
Appellee-Defendant.                                         Stalbrink, Jr., Judge
                                                            Trial Court Cause No.
                                                            46D02-1801-PL-111



Darden, Senior Judge.




Court of Appeals of Indiana | Opinion on Rehearing 19A-PL-938 | July 6, 2020                      Page 1 of 2
[1]   David Pannell has petitioned for rehearing of our memorandum decision dated
                          1
      March 3, 2020. We grant rehearing for the limited purpose of correcting a

      factual error in the decision but otherwise affirm.


[2]   In our original decision, we stated incorrectly that on March 6, 2018, the federal

      district court had dismissed Pannell’s complaint “with prejudice.” Pannell v.

      Leonard, Case No. 19A-PL-938, *3 (Ind. Ct. App. March 3, 2020). Whereas,

      the federal district court had dismissed his complaint “without prejudice,” and

      remanded back to the trial court for consideration of any state-law claims by

      Pannell. Id.


[3]   Aside from the factual error, we affirm our original memorandum decision in

      all aspects.


      Riley, J., and Tavitas, J., concur.




      1
       Pannell captions his petition as a “Suggestion for Petition for Rehearing Enbanc.” The Court of Appeals of
      Indiana does not review decisions en banc.

      Court of Appeals of Indiana | Opinion on Rehearing 19A-PL-938 | July 6, 2020                    Page 2 of 2